Citation Nr: 1037677	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  07-19 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to October 
1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This matter was 
previously remanded by the Board in July 2009.

In April 2009, the Veteran and his spouse testified at a Board 
hearing before the undersigned Veterans Law Judge.  A transcript 
of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required. 


REMAND

With regard to the Veteran's claim for entitlement to service 
connection for low back disability, the Board notes that, per its 
July 2009 remand instructions, the Veteran was scheduled for a VA 
medical examination.  However, the Veteran failed to report to 
his scheduled December 2009 examination.  

In June 2010, the Veteran's representative requested that the 
Veteran be scheduled for another VA medical examination in order 
to address the nature and etiology of his claimed low back 
disability.  The representative stated that the Veteran 
unintentionally missed the VA examination because he thought that 
it was for another claim that had been withdrawn.  In the 
Veteran's September 2010 Post-Remand Brief, the representative 
again requested that the VA medical examination be rescheduled.

VA has a duty to assist claimants in the development of facts 
pertinent to their claims, and VA must accomplish additional 
development of the evidence if the record currently before it is 
inadequate.  38 U.S.C.A. § 5103A.  The Board believes that 
additional development would be beneficial in order to ensure a 
current and complete record for appellate review.  Given the 
specific circumstances, the Board believes that further 
development of the case is appropriate to assist the Veteran.  
See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007). 

Nevertheless, the Board stresses that the Veteran has an 
obligation to cooperate fully with VA's efforts to obtain medical 
evidence during a VA examination.  38 C.F.R. § 3.159.  While VA 
has a duty to assist the Veteran in the development of his claim, 
the Veteran has a duty to cooperate with VA.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain the 
nature and etiology of his claimed low back 
disability.  It is imperative that the claims 
folder be reviewed in conjunction with the 
examination.  Any medically indicated special 
tests should be accomplished, and all special 
tests and clinical findings should be clearly 
reported.  

After reviewing the claims file and examining 
the Veteran, the examiner should offer the 
following opinions:

a)  Is it at least as likely as not (i.e., 
50% or higher degree of probability) that 
there was an increase in severity of the 
Veteran's preexisting back disability 
during service beyond the natural 
progression of that preexisting 
disability?

b)  Is it at least as likely as not (i.e., 
50% or higher degree of probability) that 
the Veteran has a current low back 
disability which did not preexist service 
but was first manifested during service?

All opinions and conclusions expressed must 
be supported by a complete rationale in the 
report.

2.  In the interest of avoiding further 
remand, the AMC/RO should review the 
examination report obtained and ensure that 
adequate opinions with rationale have been 
offered.

3.  After completion of the above and any 
further development deemed necessary by the 
AMC/RO, the issue on appeal should be 
readjudicated.  If the benefit sought is not 
granted, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


